STOCK OPTION AGREEMENT

     THIS AGREEMENT, dated as of the 1st day of May, 2002, between Joy Global
Inc., a Delaware corporation (the "Company"), and __________________________
(the "Employee").



W I T N E S S E T H

     In consideration of the mutual promises and covenants made herein and the
mutual benefits to be derived herefrom, the parties hereto agree as follows:



     1.     Grant of Stock Option.

     Subject to the provisions of this Agreement and to the provisions of the
Joy Global Inc. 2001 Stock Incentive Plan (the "Plan"), the Company hereby
grants to the Employee as of May 1, 2002 (the "Grant Date") the right and option
(the "Stock Option") to purchase _______________ shares of common stock of the
Company, par value $1.00 per share ("Common Stock"), at the exercise price of
$16.09 per share. The Stock Option shall be a NonQualified Stock Option. Unless
earlier terminated pursuant to the terms of this Agreement, the Stock Option
shall expire on the tenth anniversary of the Grant Date. Capitalized terms not
defined herein shall have the meaning set forth in the Plan.

     2.     Exercisability of the Stock Option.

     The Stock Option shall become vested and exercisable with respect to
one-third of the shares covered thereby (rounded up to the next whole share) on
July 16, 2002, an additional one-third of such shares (rounded up to the next
whole share) on July 16, 2003, and remaining such shares on July 16, 2004,
subject in each case to the prior termination of the Stock Option.
Notwithstanding the foregoing, the Stock Option, to the extent outstanding,
shall become immediately vested and fully exercisable upon (a) a Change in
Control or (b) a Termination of Employment due to death, Disability, or
Retirement. For purposes of this Agreement, Change in Control shall have the
meaning set forth in the Plan. Upon the effective date of the Employee's
Termination of Employment for any reason, any portion of the Stock Option that
is not vested as of such date, in accordance with the foregoing provisions of
this Paragraph 2, shall cease vesting and terminate immediately.

     3.     Method of Exercise of the Stock Option.

          (a)     The portion of the Stock Option as to which the Employee is
vested shall be exercisable by delivery to the Secretary of the Company of a
written notice stating the number of whole shares to be purchased pursuant to
this Agreement and the date on which the Employee wants to exercise the Stock
Option and accompanied by payment of the full purchase price of the shares of
Common Stock to be purchased.

          (b)     The exercise price of the Stock Option shall be paid in cash,
by wire transfer, or by certified check or bank draft payable to the order of
the Company, by exchange of shares of unrestricted Common Stock of the Company
already owned by the Employee (that have been purchased on the open market by
the Employee or held for six months prior to exercise) and having an aggregate
Fair Market Value equal to the aggregate purchase price, or by any other
procedure approved by the Committee, or by a combination of the foregoing.

     4.     Terminations of Employment.

          (a)     If the Employee incurs a Termination of Employment due to
Disability, the Stock Option, to the extent outstanding at the time of such
termination of employment, shall become immediately vested and fully exercisable
and may be exercised by the Employee at any time prior to the first to occur of
(i) one year after such termination of employment or (ii) the expiration date of
the Stock Option, and shall thereafter expire.

          (b)     If the Employee incurs a Termination of Employment due to
death, the Stock Option, to the extent outstanding at the time of such
termination of employment, shall become immediately vested and fully exercisable
and may be exercised by the Employee's estate or by a person who acquired the
right to exercise such Stock Option by bequest or inheritance or otherwise by
reason of the death of the Employee at any time prior to the first to occur of
(i) one year after such termination of employment or (ii) the expiration date of
the Stock Option, and shall thereafter expire.

          (c)     If the Employee incurs a Termination of Employment due to
Retirement, the Stock Option, to the extent outstanding at the time of such
termination of employment, shall become immediately vested and fully exercisable
and may be exercised by the Employee at any time prior to the first to occur of
(i) three years after such termination of employment or (ii) the expiration date
of the Stock Option, and shall thereafter expire.

          (d)     If the Employee incurs a Termination of Employment due to a
termination of employment by the Company without Cause, the portion of the Stock
Option, if any, which is exercisable at the time of such termination of
employment may be exercised at any time prior to the first to occur of (i) 90
days after such termination of employment or (ii) the expiration date of the
Stock Option, and shall thereafter expire. Any portion of the Stock Option which
is not exercisable at the time of such termination of employment shall expire as
of such termination of employment.

          (e)     If the Employee incurs a Termination of Employment due to a
voluntary termination of employment by the Employee, the portion of the Stock
Option, if any, which is exercisable at the time of such termination of
employment may be exercised at any time prior to the first to occur of (i) 30
days after such termination of employment or (ii) the expiration date of the
Stock Option, and shall thereafter expire. Any portion of the Stock Option which
is not exercisable at the time of such termination of employment shall expire as
of such termination of employment.

          (f)     If the Employee incurs a Termination of Employment due to a
termination of employment by the Company for Cause, the entire Stock Option
shall immediately expire as of such termination of employment.

     5.     Nontransferability of the Stock Option.

     The Stock Option is non-transferable by the Employee other than (a) by will
or the laws of descent and distribution or (b) pursuant to a qualified domestic
relations order. The Stock Option may be exercised, during the lifetime of the
Employee, only by the Employee or by the Employee's guardian or legal
representative or any permitted transferee described above.

     6.     Rights as a Stockholder.

     The Employee or a transferee of the Stock Option shall have no rights as a
stockholder with respect to any shares covered by such Stock Option until the
Employee or transferee has given written notice of exercise, has paid in full
for such shares and, if requested by the Company, has given the representation
described in Section 13(a) of the Plan. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the date the events set forth above in this Section 6 have occurred.

     7.     Adjustment in the Event of Change in Stock .

     In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Company, any reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code), or any partial or
complete liquidation of the Company, the number and kind of shares subject to
the Stock Option and/or the exercise price per share may be adjusted by the
Board or Committee as the Board or Committee may determine to be appropriate in
its sole discretion; provided, however, that the number of shares subject to the
Stock Option shall always be a whole number. The determination of the Board or
Committee regarding any adjustment will be final and conclusive.

     8.     Payment of Transfer Taxes, Fees and Other Expenses.

     The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares acquired pursuant
to exercise of the Stock Option, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith.

     9.     Other Restrictions on Exercisability.

     The exercise of the Stock Option and the delivery of share certificates
upon such exercise shall be subject to the requirement that, if at any time the
Committee shall determine that (a) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law or (b) the consent or approval of any
government regulatory body is necessary or desirable as a condition of, or in
connection with, such exercise or the delivery or purchase of shares pursuant
thereto, then in any such event, such exercise shall not be effective unless
such listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

     10.     Taxes and Withholdings.

     No later than the date of exercise of the Stock Option granted hereunder,
the Employee shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes of any kind
required by law to be withheld upon the exercise of such Stock Option and the
Company shall, to the extent permitted or required by law, have the right to
deduct from any payment of any kind otherwise due to the Employee, federal,
state and local taxes of any kind required by law to be withheld upon the
exercise of such Stock Option.

     11.     Confidential Information; Noncompetition; Nonsolicitation.

          (a)     Employee shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its Affiliates and their respective businesses that
Employee obtains during Employee's employment by the Company or any of its
Affiliates and that is not public knowledge (other than as a result of the
Employee's violation of this Paragraph 11(a)) ("Confidential Information").
Employee shall not communicate, divulge or disseminate Confidential Information
at any time during or after Employee's employment with the Company, except with
the prior written consent of the Company or as otherwise required by law or
legal process. All computer software, business cards, telephone lists, customer
lists, price lists, contract forms, catalogs, records, files and know-how
acquired while an employee of the Company are acknowledged to be the property of
the Company and shall not be duplicated, removed from the Company's possession
or premises or made use of other than in pursuit of the Company's business or as
may otherwise be required by law or any legal process, and, upon Termination of
Employment for any reason, Employee shall deliver to the Company, without
further demands, all such items and any copies thereof which are then in his or
her possession or under his or her control.

          (b)     For a two year period beginning on the Termination of
Employment date, Employee will not, except upon prior written permission signed
by the President or an Executive Vice President of the Company, consult with or
advise or, directly or indirectly, as owner, partner, officer or employee,
engage in business with any of the companies set forth on Exhibit 1 or with any
corporation or entity controlled by, controlling or under common control with
any such company. Exhibit 1 is attached to and forms a part of this Agreement.
Notwithstanding the foregoing, Employee may make and retain investments in not
more than three percent of the equity of any such company if such equity is
listed on a national securities exchange or regularly traded in an
over-the-counter market.

          (c)     For a two year period beginning on the Termination of
Employment date, Employee will not, directly or indirectly, solicit for
employment or employ on behalf of any organization other than the Company or one
of its Affiliates or employ any person (other than any personal assistant hired
to work directly for the Employee) employed by the Company or any of its
Affiliates, nor will Employee, directly or indirectly, solicit for employment on
behalf of any organization other than the Company or one of its Affiliates any
person known by Employee (after reasonable inquiry) to be employed at the time
by the Company or any of its Affiliates.

          (d)     In the event of a breach of Employee's covenants under this
Paragraph 11, it is understood and agreed that the Company shall be entitled to
injunctive relief, as well as any other legal or equitable remedies. The
Employee acknowledges and agrees that the covenants, obligations and agreements
of the Employee in Paragraph 11(a), (b) and (c) of this Agreement relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Employee agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain Employee from committing any violation of such
covenants, obligations or agreements. These injunctive remedies are cumulative
and in addition to any other rights and remedies that the Company may have. The
Company and Employee hereby irrevocably submit to the exclusive jurisdiction of
the courts of Wisconsin and the Federal courts of the United States of America,
in each case located in Milwaukee, in respect of the injunctive remedies set
forth in this Paragraph 11(d) and the interpretation and enforcement of
Paragraphs 11(a), (b) and (c) insofar as such interpretation and enforcement
relate to any request or application for injunctive relief in accordance with
the provisions of this Paragraph 11(d), and the parties hereto hereby
irrevocably agree that (i) the sole and exclusive appropriate venue for any suit
or proceeding relating solely to such injunctive relief shall be in such a
court, (ii) all claims with respect to any request or application for such
injunctive relief shall be heard and determined exclusively in such a court,
(iii) any such court shall have exclusive jurisdiction over the person of such
parties and over the subject matter of any dispute relating to any request or
application for such injunctive relief, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to an application for such injunctive relief in
a suit or proceeding brought before such a court in accordance with the
provisions of this Paragraph 11(d).

     12.     Notices.

     All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

              If to the Employee:

                                                      

              If to the Company:

              Joy Global Inc.

              100 East Wisconsin Avenue

              Suite 2780

              Milwaukee, WI 53202

              Attention: Corporate Secretary

     or to such other address or facsimile number as any party shall have
furnished to the other in writing in accordance with this Paragraph 12. Notice
and communications shall be effective when actually received by the addressee.

     13.     Effect of Agreement.

     Except as otherwise provided hereunder, this Agreement shall be binding
upon and shall inure to the benefit of any successor or successors of the
Company, and to any transferee or successor of the Employee pursuant to
Paragraph 5.

     14.     Laws Applicable to Construction.

     The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.

     15.     Severability.

     The invalidity or enforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

     16.     Conflicts and Interpretation.

     In the event of any conflict between this Agreement and the Plan, the Plan
shall control. In the event of any ambiguity in this Agreement, any term which
is not defined in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Committee has the power, among others, to (a)
interpret the Plan, (b) prescribe, amend and rescind rules and regulations
relating to the Plan and (c) make all other determinations deemed necessary or
advisable for the administration of the Plan.

     17.     Headings.

     The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

     18.     Amendment.

     This Agreement may not be modified, amended or waived except by an
instrument in writing signed by both parties hereto. The waiver by either party
of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

     19.     Counterparts.

     This Agreement may be executed in counterparts, which together shall
constitute one and the same original.

     IN WITNESS WHEREOF, as of the date first above written, the Company has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Employee has hereunto set the Employee's hand.

JOY GLOBAL INC. By____________________